376 F.2d 262
Herman KITCHENS, Appellant,v.D. H. ALDERMAN, Sheriff of Coulquitt County, Georgia, etal., Appellees.
No. 24037.
United States Court of Appeals Fifth Circuit.
April 21, 1967.

Charles S. Ralston, New York City, C. B. King, Albany, Ga., for appellant.
Before BROWN and BELL, Circuit Judges and BREWSTER, District Judge.
PER CURIAM.


1
Appellant sought relief from a state court conviction, Kitchens v. State, 1966, 221 Ga. 839, 147 S.E.2d 509, by way of federal habeas corpus.  The District Court erred in refusing to allow him to proceed in forma pauperis.  Such refusal is an appealable order.  Roberts v. United States District Court for the Northern District of California, 1950,339 U.S. 844, 70 S.Ct. 954, 94 L.Ed. 1326.  Appellant's uncontroverted affidavit made out a prima facie case of indigency under 28 U.S.C.A. 1915.  Adkins v. E. I. DuPont de Nemours & Co., Inc., 1948, 335 U.S. 331, 69 S.Ct. 85, 93 L.Ed. 43.  One of the grounds for relief is claimed systematic exclusion of Negroes from the state petit jury.  This claim is not facially frivolous within the meaning of 28 U.S.C.A. 1915.  Cf. Whitus v. State of Georgia, 1967, 385 U.S. 545, 87 S.Ct. 643, 17 L.Ed.2d 599.


2
Reversed.